Citation Nr: 0118330	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-24 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for status-post removal of 
a ruptured right medial meniscus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied an increased rating 
for status-post removal of a ruptured right medial meniscus.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected right knee disability 
because the knee is unstable and its condition has worsened 
significantly.

Pursuant to his request for an increased rating, the veteran 
was afforded a VA examination in August 2000.  In its August 
7, 2000 examination request, the RO directed the examiner to 
indicate the degree of right knee instability in terms of 
slight, moderate or severe.  The examiner failed to do so.  
The Board also notes that the examination report does not 
contain an adequate assessment of the functional impairment 
of the veteran's right knee, particularly with respect to 
functional impairment due to pain, during flare-ups and on 
repeated use.  Therefore, the examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

The Board further notes that the veteran has been found to 
have degenerative arthritis of the right knee.  In written 
argument submitted in December 2000, the veteran's 
representative raised the issue of service connection for the 
degenerative arthritis.  This claim has not been adjudicated 
by the RO.

The Board additionally notes that the veteran, in his 
November 2000 substantive appeal, contended that his right 
knee disorder had worsened since his last VA examination.  He 
indicated that falls subsequent to his August 2000 
examination were related to the claimed instability of his 
right knee and had resulted in other injuries.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his right 
knee disability in recent years.  On 
receipt of the  requested information and 
any necessary authorization, the RO 
should attempt to obtain a copy of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his service-connected right knee 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  Such tests as 
the examiner deems necessary should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right knee 
disability, to specifically include 
an assessment of the degree of 
severity of any instability or 
subluxation present and an 
assessment of the frequency of any 
episodes of locking.  The degree of 
instability or subluxation should be 
expressed as slight, moderate, or 
severe.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the extent of 
any pain.  Tests of joint movement 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, to the extent possible, provide 
an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use, during flare-ups, or 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.  The examiner 
should also provide an opinion 
concerning the impact of this 
disability on the veteran's ability 
to work.

The examiner should also identify 
any objective evidence of pain or 
tenderness of the veteran's right 
knee scar.

The examiner should specifically 
address whether it is at least as 
likely as not that the arthritis of 
the veteran's right knee is 
etiologically related to service or 
was caused or chronically worsened 
by service-connected disability.  
The examiner should also provide an 
opinion on the impact of the 
service-connected right knee 
disability on the veteran's ability 
to work.  The rationale for each 
opinion expressed should also be 
provided.

4.  On completion of the foregoing, the RO 
should review the claims folder to ensure 
that all requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

6.  When the above development has been 
completed, the RO should adjudicate the 
claim for service connection for 
arthritis of the right knee and should 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-
connected right knee disability, the RO 
should consider DeLuca and whether 
separate evaluations are warranted for 
components of the right knee disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction or 
a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


